AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case MAY 21% 2019

CLERW U8 OSTHOT COURT

UNITED STATES DISTRICT COUR Teoutnzis “ISTRIGT OF CALIFORNIA

 

 

SOUTHERN DISTRICT OF CALIFORNIA BY MME mEPLUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

HIJENIO GUTIERREZ-FLORES (1
() Case Number: 19CR0582-CAB

 

NANCY ROSENFELD
Defendant’s Attorney

USM Number 91038198

Cc] -

THE DEFENDANT:

 

pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1325 IMPROPER ENTRY BY AN ALIEN 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
[ Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

(1) JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine CL Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

9)

osition of Sentence

 
 
  

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: HIJENIO GUTIERREZ-FLORES (1) Judgment - Page 2 of 2

CASE NUMBER: 19CR0582-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

TIME SERVED (116 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

Ol The defendant is remanded to the custody of the United States Marshal.

O = The defendant must surrender to the United States Marshal for this district:
L) at A.M. on

 

 

C1 as notified by the United States Marshal.

Prisons:

LJ onor before

‘] as notified by the United States Marshal.

CL] as notified by the Probation or Pretrial Services Office.

The defendant must surrender for service of sentence at the institution designated by the Bureau of

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Ht

19CR0582-CAB

 
